Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims Allowed
	Claims 1-67 are allowed.

  Reasons For Allowance
	The following is an Examiner's Statement of Reasons for Allowance: 

The prior art fails to teach a combination of all the claimed features as present in independent claim 1, which include a plurality of sensors embedded in the eyewear frame and operatively connected to the at least one integrated circuit; a cord including at least one electrical wire; and a supporting electronic device configured to be proximate to the user, the supporting electronic device being separate from the eyewear frame but configured to electronically communicate with the eyewear frame at least via the cord, the supporting electronic device including at least: a battery that is provided to supply power to at least the eyewear frame via the cord, provided that the cord is electrically coupled between the eyewear frame and the supporting electronic device; a controller configured to provide processing capabilities; and a memory operatively connected to the controller to store data. 
The prior art fails to teach a combination of all the claimed features as present in independent claim 2, which include a plurality of sensors embedded in the eyewear 
The prior art fails to teach a combination of all the claimed features as present in independent claim 34, which include a plurality of sensors embedded in the eyewear frame and operatively connected to the at least one integrated circuit, wherein the supporting electronic device is configured to electronically communicate with the eyewear frame at least via the wired or wireless interface, such that the controller within the supporting electronic device is able to provide processing capabilities to process data acquired via the eyewear frame
The prior art fails to teach a combination of all the claimed features as present in independent claim 39, which include the base electronic unit being physically and electrically connected to the eyewear frame, the base electronic unit including at least: a battery that is provided to supply power to at least a portion of the eyewear apparatus; and a base circuit board internal to the base electronic unit, the base circuit board having at least a second integrated circuit coupled thereto.
The prior art fails to teach a combination of all the claimed features as present in independent claim 63, which include a plurality of microphones; at least one sensor configured to detect infrared radiation; and at least one camera; a base electronic unit .

Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

HUNG XUAN DANG whose telephone number is (571)272-2326.  The examiner can normally be reached on Monday to Friday from 8:30 to 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Thomas Pham, can be reached on 571-272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

8/21				   		         /Hung X Dang/
					      Primary Examiner Art Unit 2872